[bshf_ex1017002.gif] [bshf_ex1017002.gif]










July 1, 2013




Bioshaft Water Technology Inc.

111 West Ocean Blvd., 4th Floor

Long Beach, CA 90802




RE:

CONSULTING AGREEMENT BETWEEN

 

BIOSHAFTWATER TECHNOLOGY INC. (the "Company")

 

AND Canadian Environmental Designers, Inc. (CED) (the "Consultant")

 

 




Further to the discussion between Bioshaft Water Technology Inc. and Canadian
Environmental Designers, Inc. (CED), below are the terms of the agreement
between the Company and the consultant engaging as the Vice President of
Operations and Business Development Consultant.




AGREEMENT




DATED on this 1st day of July, 2013 by Bioshaft Water Technology Inc. a State of
Nevada Corporation with offices in Lake Forest, CA (the "Company") and Canadian
Enviromental Designers, Inc. (CED) (the "Consultant").




CONSULTING SERVICES




A.) The Company hereby retains the services of the Consultant to render
marketing, sales and business development in the form of:




1.  Develop and implement a business development plan for the Middle East.

2.  Recruit and train operation project managers and personnel for the Middle
East operation.

3.  Supervise all the operation design and manufacturing, installation, and
maintenance of systems worldwide.

4.  Provide periodical reports regarding progress of the Middle East operation.

5.  Provide technical support to Bioshaft's operations worldwide.

6.  Liaison with other managers.











Bioshaft Water Technology Inc.

111 West Ocean Blvd., 4th Floor Long Beach, CA 90802




--------------------------------------------------------------------------------

[bshf_ex1017002.gif] [bshf_ex1017002.gif]







B.) The Consultant hereby accepts such retention on the terms and conditions
herein set forth and agree to use their best efforts to perform these services
at the request of the Company.




C.) The Consultant shall not be required to devote any minimum or specific
expenditure of time in performing these services, provided that the Consultant
shall be reasonably accessible to the Company and shall devote such efforts to
the effective performance of such services as may be commensurate therewith.




TERM




The term of this Agreement shall be through the June 30, 2014




After June 30, 2014 this Agreement can be terminated with 30 days written notice
by either party.




COMPENSATION




In full consideration and compensation for the consulting services to be
rendered to the Company by the Consultant, the Consultant shall be remunerated
as follows (all figures are in US dollars)




1. The Company shall pay the Consultant, as a direct cost to the project being
worked on, for the services rendered by the Consultant on the Company's behalf.




2. All other projects under the Teaming Agreement, are paid by Zuheir Zahran
Company directly.




3. Additionally, special pre-approved expenses are invoiced and paid by the
Company directly within 30 days from receiving an invoice from the Consultant.




EXPENSES




The compensation includes reasonable expense in connection with the services
stated above, including but not limited to: telephone, facsimile, postage,
photocopying, travel and courier expenses. The Company agrees to reimburse the
Consultant for special pre-approved travel expenses for marketing, training or
special projects.














Bioshaft Water Technology Inc.

111 West Ocean Blvd., 4th Floor Long Beach, CA 90802




--------------------------------------------------------------------------------

[bshf_ex1017002.gif] [bshf_ex1017002.gif]







COMPANY’S OBLIGATIONS




The Company shall make available to the Consultant all information concerning
the business, assets, operations and financial condition of the Company, which
the Consultant reasonably requests in connection with the performance of its
obligations. The Consultant may rely on the accuracy of all such information
without independent verification.




CONFIDENTIALITY




The Consultant hereby agrees to maintain in the strictest confidence all such
information provided to it by the Company, provided that such information is
first identified by the Company as confidential information.

 

INDEMNIFICATION




The Company shall indemnify and hold harmless the Consultant against any and all
loss, liability, damage, cost or expense arising out of any claim or lawsuit,
actual or threatened, which the Consultant may suffer, sustain or become subject
to, as a result of, or in connection with, the performance of their obligations
under this Agreement, except for any loss, liability or expense which is
suffered as the result of, or in connection with, the Consultant's willful
misconduct, provided that the Consultant shall give prompt written notice to,
and shall cooperate with and render assistance to, the Company regarding any
such claim or lawsuit, and provided further the Company shall have the option to
undertake and conduct the defense of any such claim or lawsuit.




ENTIRE AGREEMENT




This Agreement constitutes the entire Agreement between the parties and replaces
all previous agreements, written or oral between the parties. This agreement can
only be amended in writing and both parties must sign all amendments.




Please indicate acceptance of these terms by signing below where indicated.




Canadian Environmental Designers, Inc. (CED)

BioShaft Water Technology

 

 

 

 

/s/ Bashar Amin

/s/ Walter J. Zurawick Jr.

July 1, 2013

July 1, 2013

 

 

Bashar Amin, President

Walter J. Zurawick Jr., President











Bioshaft Water Technology Inc.

111 West Ocean Blvd., 4th Floor Long Beach, CA 90802


